Case 8:21-cv-00315-WFJ-JSS Document 54 Filed 04/09/21 Page 1 of 10 PageID 513




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

DREW DADDONO, as personal
representative on behalf of the Estate
of STEPHANIE MARIE MILLER,

       Plaintiff,

v.                                                     CASE NO. 8:21-cv-315-WFJ-JSS

KURT A. HOFFMAN as SHERIFF OF
SARASOTA COUNTY, et al.,

     Defendants.
__________________________________/

                                         ORDER

       Before the Court is Defendant Sarasota County Sheriff’s motion to dismiss

the complaint (Dkt. 37) and Plaintiff’s response (Dkt. 49). After careful review of

the allegations of the complaint (Dkt. 1) and the applicable law, the Court

concludes the motion should be denied.

     ALLEGATIONS CONCERNING SHERIFF OF SARASOTA COUNTY

       On November 10, 2018, Sarasota County Sheriff’s officers arrested

Stephanie Marie Miller on an outstanding warrant. 1 Dkt. 1 ¶ 3. The Sarasota

County jail officials booked Ms. Miller and later transferred her to the Charlotte



1
 The Sheriff’s Office of Sarasota County detained Ms. Miller on a misdemeanor possession of
marijuana and related failure to appear charges. Dkt. 1 ¶ 2.
Case 8:21-cv-00315-WFJ-JSS Document 54 Filed 04/09/21 Page 2 of 10 PageID 514




County jail on November 14, 2018, where she stayed through November 30, 2018.

Id. ¶¶ 3, 30. After her release from Charlotte County jail, she convalesced at her

mother’s home. Id. ¶ 56. On December 9, 2018, Ms. Miller was admitted to

Bayfront Medical Center in Port Charlotte, Florida, where she died the next day.

Id. ¶ 57.

       Ms. Miller’s personal representative, Drew Daddono, brings this multi-count

action against the sheriffs of both Sarasota and Charlotte counties, Armor

Correctional Health Services, Inc., Corizon Health, Inc. (the two private companies

contracting with the counties, respectively, to provide healthcare to jail inmates),

and various medical staff of the two companies. Dkt. 1 ¶ 16–18. Three of the four

claims against Sarasota County Sheriff Hoffman2 sound in federal civil rights

constitutional violations under 42 U.S.C. § 1983 and the Fourteenth Amendment,

and the remaining claim cites Florida statutory law prohibiting the neglect, abuse,

and exploitation of a vulnerable adult. Id. at 31–37, 42–46, 67–69, 77–83. Each of

these four counts incorporates by reference portions of the common, general

allegations: paragraphs 1–35 and 56–66. The allegations pertinent to the four

claims for relief set forth the following factual scenario.



2
 Sheriff Thomas A. Knight is the former sheriff and, as such, is automatically replaced by the
present office holder, Sarasota County Sheriff Kurt A. Hoffman. Dkt. 37 at 2 n.1; Fed. R. Civ. P.
25(d) (“The officer’s successor is automatically substituted as a party. Later proceedings should
be in the substituted party’s name.”); Linares v. Armor Health Sources, No. 6-61127-Civ-Dim,
2008 WL 11406151, at *1 (S.D. Fla. Feb. 21, 2008) (citing Rule 25(d) and substituting sheriffs).
                                               2
Case 8:21-cv-00315-WFJ-JSS Document 54 Filed 04/09/21 Page 3 of 10 PageID 515




       Around 9:00 p.m. on November 10, 2018, a nurse at the Sarasota County jail

conducted intake health screening on Ms. Miller. Dkt. 1 ¶ 30. Ms. Miller

disclosed her need to take Doxycycline and Coumadin and the nature of her

conditions based on a recent hospitalization. 3 Id. Ms. Miller told the nurse her

endocarditis had returned and needed treatment. Id. A supervising physician at the

jail was verbally or telephonically contacted at around 9:30 p.m. Id. Ms. Miller

then signed a release of her records from Sarasota Memorial Hospital. Id.

       Two and a half hours later at 12:04 a.m. on November 11, she told a nurse

(Ms. Lehman) that she was supposed to take Coumadin for the “many clots she has

had.” Dkt. 1 ¶ 31. At 2:55 p.m. another nurse (Ms. Sherman) noted she was

instructed by medical personnel to wait for the records from Sarasota Memorial.

Id. Less than an hour later Nurse Sherman verified Ms. Miller’s medication from

“bottles in property.” Id. There is no record that Ms. Miller took either Coumadin

or Doxycycline (or appropriate alternatives) on November 11. Id.

       On November 12 after 9:50 p.m., jail medical staff ordered Doxycycline, but

there is no record of Ms. Miller taking it. Dkt. 1 ¶ 32. On November 13, medical

staff administered Doxycycline to Ms. Miller for the first time, and again on

November 14 at 9:30 a.m. Id. ¶¶ 33, 34. There is no evidence that Coumadin was


3
 On October 29, 2018, the Sarasota Memorial Hospital discharged Ms. Miller after more than 55
days of in-patient care. Dkt. 1 ¶ 29. The discharging physicians prescribed Doxycycline and
Coumadin for treatment of a host of conditions including venous embolism and endocarditis. Id.
                                              3
Case 8:21-cv-00315-WFJ-JSS Document 54 Filed 04/09/21 Page 4 of 10 PageID 516




ever given to Ms. Miller at Sarasota County jail. Id. Upon transfer to Charlotte

County jail on November 14, the transfer summary noted Ms. Miller’s current

medication included Doxycycline but not Coumadin. Id. ¶ 35. No medications

were ordered for transfer by Sarasota County jail or sent from there to Charlotte

County jail. Id.

      Plaintiff alleges it was the policy, practice, custom and/or procedure of the

Sarasota County Sheriff, and others who have final decision-making authority, to

refuse or delay 1) providing adequate and necessary medical health screening, etc.,

and care to pre-trial detainees and 2) providing necessary prescription medications

to pre-trial detainees. Dkt. 1 ¶¶ 58, 59. Plaintiff alleges these policies, practices,

customs, and procedures were deliberately indifferent to “known serious medical

and mental health needs of [Ms. Miller] and other pretrial detainees” in the custody

of Sarasota County jail. Id. The policies, practices, customs, and procedures

“governing the medical health screening, assessment, evaluation, monitoring,

treatment, intervention, referral, and care of pre-trial detainees . . . were

deliberately indifferent” to the constitutional due process rights of Ms. Miller and

other pre-trial detainees. Id. ¶ 60. The Sarasota County Sheriff “promulgated and

maintained a de facto unconstitutional custom, policy, or practice of permitting,

ignoring, and condoning and/or encouraging officers, deputies, nurses, physicians,




                                            4
Case 8:21-cv-00315-WFJ-JSS Document 54 Filed 04/09/21 Page 5 of 10 PageID 517




medical personnel, and other employees or agents to fail and/or refuse to provide

necessary medical treatment.” Id. ¶ 113.

                                        DISCUSSION

       The Sarasota County Sheriff seeks dismissal based on the sole ground the

complaint fails to demonstrate that any official policy or custom caused any

constitutional injury as required by Monell v. Dep’t of Social Servs., 436 U.S. 658,

690–91 (1978). Dkt. 37 at 2, 3, 8, 9. In ruling on a motion filed pursuant to Rule

12(b)(6), Fed. R. Civ. P., this Court must accept Plaintiff’s factual allegations, not

legal conclusions, as true and draw all reasonable inferences from those facts in the

light most favorable to Plaintiff.4

Official policy, custom, practice

       Defendant first argues that Plaintiff has failed to identify a policy or custom

that caused Ms. Miller’s injury. To establish official capacity liability of a sheriff,

which is municipal liability, in a § 1983 action, a policy, custom, or practice must

have caused the deprivation of civil rights. Monell, 436 U.S. at 693–94; McDowell

v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004). Liability under Monell requires a




4
 Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) (requiring plausibility); Ashcroft v. Iqbal, 556
U.S. 662 (2009) (allowing reasonable inferences to be drawn from factual content); Papasan v.
Allain, 478 U.S. 265, 286 (1986) (stating legal conclusions “couched” as facts need not be
accepted as true); Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003) (same).
                                                5
Case 8:21-cv-00315-WFJ-JSS Document 54 Filed 04/09/21 Page 6 of 10 PageID 518




formally adopted policy statement or ordinance, or a governmental custom that has

not been formally approved. 436 U.S. at 690–91.

      As recited above, the complaint satisfactorily articulates the policy, custom,

or practice that allegedly led to Ms. Miller’s death. Specifically, the jail’s practice

was to refuse or delay the administration of medicine and treatment, to fail or

refuse referral to appropriate healthcare professionals and facilities, and to fail or

refuse to take adequate time to properly house and classify inmates. Dkt. 1 ¶¶ 58–

60, 72, 113. The Court notes, however, that the alleged facts do not exactly

comport with the alleged policy of refusing or failing to give medications. Here,

one of the two requested medications was actually administered at least half the

time, albeit somewhat delayed.

Causation (proximate cause)

      Apart from an articulated policy, Defendant argues the absence of any causal

connection between what happened at Sarasota County jail and Ms. Miller’s death

four weeks after she left. Dkt. 37 at 6, citing Troupe v. Sarasota Cnty., 419 F.3d

1160, 1165 (11th Cir. 2005). The complaint alleges Ms. Miller did not receive

Doxycycline on November 10, 11, or 12; yet, the last two days, November 13 and

14, she did. Ms. Miller’s transport papers of November 14 noted she was taking

Doxycycline but were silent as to Coumadin. According to the complaint,




                                           6
Case 8:21-cv-00315-WFJ-JSS Document 54 Filed 04/09/21 Page 7 of 10 PageID 519




Coumadin was never administered in Sarasota County jail during her four-night

stay, nor was it disclosed as a prescribed drug to Charlotte County jail.

      Although not articulated by either party, the timeline poses a hurdle for

Plaintiff. The relatively short time Plaintiff spent in Sarasota County (four nights),

the particular drugs given and not given while there (Doxycycline given twice,

Coumadin none), and the passage of time between her treatment and her death

(four weeks) may very well destroy causation. Causation under § 1983 requires

proof of connection between the application of the unconstitutional policy and the

constitutional deprivation. Buckman v. Halsey, No. 3:18-cv-435-TJC-MCR, 2020

WL 5076695, at *3-4 (M.D. Fla. Aug. 26, 2020) (citing LaMarca v. Turner, 995

F.2d 1526, 1538 (11th Cir. 1993)). The policy or custom must be more than a

mere contributing factor to Ms. Miller’s demise; it must be the legal, proximate

cause, the “moving force.” Jackson v. Sauls, 206 F.3d 1156, 1168 n.16 (11th Cir.

2000) (discussing in the context of § 1983 traditional tort causation principles and

reasonable foreseeability); Bd. of Cnty. Comm’rs of Bryan Cnty., Okla. v. Brown,

520 U.S. 397, 404 (1997) (holding policy must be “moving force” causing

constitutional violation); Barnett v. MacArthur, 956 F.3d 1291, 1296 (11th Cir.

2020) (same). The Court refrains, however, from deciding this issue on a motion to

dismiss and instead will leave the determination of causation, including intervening

causes, for resolution after further factual development. See Hunt v. Gualtieri, No.

                                          7
Case 8:21-cv-00315-WFJ-JSS Document 54 Filed 04/09/21 Page 8 of 10 PageID 520




8:16-cv-509-VMC-AAS, 2016 WL 7034412, at *4-5 (M.D. Fla. Dec. 2, 2016)

(permitting complaint to proceed to summary judgment against sheriff because

policy or custom is generally fact-based).

Other considerations

      Defendant recognizes that more than a single, isolated incident of

unconstitutional conduct is required to establish liability. Dkt. 37 at 6, citing City

of Oklahoma City v. Tuttle, 471 U.S. 808, 823–824 (1985). To establish liability

based on a single incident of unconstitutional actions, the plaintiff must show the

final policymaker either ratified the unconstitutional conduct or delegated

policymaking authority to a subordinate whose decisions are not subject to further

review. Andrews v. Marshall, No. 19-12293, 2021 WL 387442, at *6 (11th Cir.

Feb. 3, 2021) (citing Hoefling v. City of Miami, 811 F.3d 1271, 1279–81 (11th Cir.

2016) and Mandel v. Doe, 888 F.2d 783, 792–94 (11th Cir. 1989)). The complaint

does not reference ratification or delegation.

      Plaintiff contends, however, that the complaint alleges more than a single,

unconstitutional injury. Even so, similar events must be shown to substantiate the

existence of the policy or custom. See Hunt, 2016 WL 7034412, at *4 (citing

Mercado v. City of Orlando, 407 F.3d 1152, 1162 (11th Cir. 2005)). In this

respect, the complaint alleges the policy or custom violated the constitutional

rights of Ms. Miller “and other pre-trial detainees.” Dkt. 1 ¶¶ 58, 59, 60. In Hunt,

                                           8
Case 8:21-cv-00315-WFJ-JSS Document 54 Filed 04/09/21 Page 9 of 10 PageID 521




the district court found sufficient the allegations of the alleged policy as “not

uncommon” and “happened numerous times” prior to the plaintiff’s death. Id. As

in Hunt, this Court will permit the case to move forward but cautions Plaintiff that

proof of a “widespread” and “persistent” policy is required. Id.

          Finally, Defendant argues the allegations establish liability based on a theory

of respondeat superior, which is not permitted under § 1983. See Dkt. 37 at 6,

citing Patrick v. Floyd Med. Ctr., 201 F.3d 1313 (11th Cir. 2000). Specifically,

Defendant takes issue with the allegation that the sheriff is “responsible for the

administration, operation, and supervision of the Sarasota County Jail/detention

system.” See Dkt. 1 ¶ 20. This allegation, however, does not foreclose Monell

liability; it simply designates the sheriff as one of the final policymakers for

purposes of Monell. Dkt. 49 at 5; see Thomas ex rel. v. Roberts, 261 F.3d 1160,

1172 (11th Cir. 2001) (noting Monell liability may be imposed for single decision

made by official who is final policymaker), cert. granted, judgment vacated sub

nom. Thomas v. Roberts, 536 U.S. 953 (2002), opinion reinstated, 323 F.3d 950

(11th Cir. 2003).

          Accordingly, Defendant Sarasota County Sheriff’s motion to dismiss (Dkt.

37) is denied with the exception of the claims for punitive damages.5 All

references to punitive damages against this Defendant are deemed stricken.


5
    Plaintiff concedes the sheriff cannot be subject to punitive damages. Dkt. 49 at 2 n.1.
                                                   9
Case 8:21-cv-00315-WFJ-JSS Document 54 Filed 04/09/21 Page 10 of 10 PageID 522




 Defendant shall file an answer and defenses within fourteen (14) days. The Clerk

 is directed to conform the docket to reflect the substitution of Sarasota County

 Sheriff as Kurt A. Hoffman in place of former Sheriff Knight.

       DONE AND ORDERED at Tampa, Florida, on April 9, 2021.




 Copies furnished to:
 Counsel of Record




                                          10
